DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-16, and 18-22 are pending in the application. Cancelled claims 5 and 17 have been noted. The amendments filed 9/10/2021 have been entered and carefully considered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-22 directed to an invention non-elected without traverse.  Accordingly, claims 21-22 have been cancelled.
Response to Arguments
Applicant’s arguments, see p. 8-9, filed 9/10/21, with respect to claims 1 and 12 have been fully considered and are persuasive. The statement that the instant application and Sun were commonly owned is sufficient to disqualify Sun as prior art falling within the exception to 102(a)(2). The rejection of claims 1 and 12 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 9/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,186,400 and 10,573,497 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest depositing a plasma-resistant coating onto a surface of a chamber component using ALD comprising depositing a first layer comprising amorphous aluminum oxide to a thickness of 10 nm to 1.5 um and depositing a second layer comprising a solid solution of yttria-zirconia to a thickness of about 10 nm to about 1.5 um within the context of claim 1 or depositing a stack of alternating layers of a first material comprising a solid solution of yttria-zirconia and a second material comprising an amorphous oxide onto a surface of a chamber component using an ALD process comprising performing 1-30 cycles using one or more first precursors to deposit the first material, performing 1-2 cycles using a second precursor to deposit the second material and alternately repeating the 1-30 cycles and the 1-2 cycles within the context of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: In line 10, the limitation “up to 350?C” should be replaced with “up to 350°C” to fix the typographical error.
	Claims 21-22 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715